Citation Nr: 0625642	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for old 
chorioretinitus, right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.

FINDINGS OF FACT

1.  Competent medical evidence indicates the veteran's loss 
of visual acuity in his right eye is the result of his 
service-connected old chorioretinitus.

2.  The competent medical evidence indicates the veteran's 
visual acuity of the right eye decreased during the pendency 
of this appeal from 20/50 and 20/100 prior to June 5, 2001, 
to his current visual acuity of 20/400.

CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no more, 
for old chorioretinitus, right eye, are met prior to June 5, 
2001, and the criteria for a 30 percent disability rating, 
but no more, are met effective June 5, 2001.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.3, 4.20, 
4.75, 4.80, 4.84a, Diagnostic Codes 6006, 6077, 6079 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claim

Service connection was established for old choriorentinitis, 
right eye, by an August 1988 rating decision as the evidence 
showed the veteran was treated in December 1974 for "flare 
burn" of the right eye that was sustained in March 1968; the 
veteran complained of blurred vision although his corrected 
vision was 20/20 and the December 1974 consultation report 
indicates that the veteran had an old healed central 
chorloretinitis of the right eye that was not likely to 
recur.  The veteran filed an increased rating claim in 
September 1999 and perfected an appeal of the denial of a 
compensable rating.  The evidence is clearly indicative of a 
significant decrease in the veteran's vision.  See e.g., 
April 2003 VA treatment record (noting a significant decrease 
in vision in the preceding five years).  However, the 
evidence is less clear as to whether this decrease in vision 
is the result of the veteran's service connected eye 
disability.

Specifically, his VA treatment records indicate that the 
decreased vision of each of the veteran's eyes was of unknown 
etiology and it was unknown if the maculopathy of the right 
was age-related macular degeneration, a lamellar hole, or due 
to scar from burn.  See April 2005 VA treatment record.  A 
July 2002 private medical record contains an impression of 
optic neuropathy of each eye of undetermined etiology.  

In contrast, a September 1999 letter reflects that a private 
medical provider indicated the veteran had a macular hole in 
the retina of the right eye from a service-related injury and 
that he suffered loss of vision as a result.  The December 
1999 VA eye examination report contains a diagnosis of 
chorioretinal macular scar of the right eye, secondary to 
trauma.  The Board sought clarification of the medical 
evidence in a December 2004 memorandum and the resulting July 
2005 VA eye examination report shows the examiner indicated 
he could not state that the veteran's service-connected 
chorioretineitis in his right eye had progressed versus a new 
condition had developed which had caused his vision loss (he 
also indicated that it was not likely that the veteran's left 
eye vision loss was due to the service-connected right eye 
disability).  When it is not possible to separate the effects 
of the service-connected condition from a non-service-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
As the veteran's vision loss of the right eye can neither be 
attributed to his service-connected right eye disability or 
another condition, resolution of reasonable doubt in his 
favor requires the vision loss of the right eye to be 
evaluated as service-connected.

The diagnostic criteria pertinent to diseases of the eye (38 
C.F.R. § 4.84a, Diagnostic Codes 6000 through 6035) do not 
specifically set forth rating criteria pertinent to 
chorioretinitus.  The severity of chorioretinitus can be 
ascertained, however, as analogous to impairment of central 
visual acuity (Diagnostic Codes 6061 through 6079); see 38 
C.F.R. § 4.20 (2005).

According to Diagnostic Code 6000, ratings for unhealed eye 
injuries and other diseases of the eyes listed in Diagnostic 
Codes 6000 through 6009 (uveitis, keratitis, scleritis, 
iritis, cyclitis, choroiditis, retinitis, recent intra-ocular 
hemorrhage, and detachment of the retina) are to be rated 
from 10 to 100 percent under the criteria for impairment of 
visual acuity or field loss, pain, rest-requirements or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with 10 
percent being the minimum rating during active pathology.  
There is no evidence of current active pathology of the 
retina.  See July 2005 VA eye examination report.  As such, 
an "added" 10 percent rating is not warranted in the 
instant case.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2005).  Combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80 
(2005).  VA law permits compensation for a combination of 
service-connected and non-service-connected disabilities, 
including blindness in one eye as a result of service- 
connected disability and blindness in the other eye as a 
result of non-service-connected disability, as if both 
disabilities were service-connected, provided that the non- 
service-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a)(1) 
(2005).  The evidence indicates that the veteran is "legally 
blind."  See July 2005 VA treatment record.  However, loss 
of use or blindness for compensation purposes is with visual 
acuity of 5/200 or less.  38 C.F.R. § 4.79 (2005).   Here, 
while the veteran's left eye visual acuity has decreased 
during the pendency of the appeal, it has decreased to 
20/400, not 5/200.  As such, his loss of vision in his 
nonservice-connected left eye will not be used to evaluate 
his current claim. 

As evidence indicates that the veteran's vision of the right 
eye was 20/50 in 1999 and 20/100 in January 2000 (as 
reflected in a July 2002 private medical summary), initially 
a 10 percent disability rating is warranted.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6079 and Table V (2005).  Thereafter 
his visual acuity continued to decrease to 20/400.  See June 
5, 2001 VA treatment record, October 2001 letter from private 
medical provider, December 2001 VA treatment record, and 
March 2003 VA examination report.  The evidence indicates the 
veteran had no improvement in his vision with refraction.  
Based on the decrease in his vision to 20/400, a 30 percent 
disability rating is warranted from June 5, 2001.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6077 and Table V (2005).  

In short, the evidence indicates that initially, a 10 percent 
disability rating is warranted for the veteran's service-
connected right eye disability with the criteria for a 30 
percent disability rating eventually met from June 5, 2001.  
To this extent, the veteran's increased rating claim is 
granted.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran was notified by letter in April 2003 of the 
evidence needed for an increased rating claim, the evidence 
VA would seek, the evidence he was required to submit, and 
requested he send the needed evidence or authorize VA to 
obtain the evidence on his behalf.  He was similarly notified 
in January 2005, and also requested to send to VA any 
evidence that pertains to his claim in his possession.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  See October 2005 correspondence.  Under these 
circumstances, the Board considers VA's notice requirements 
are met and any issue as to the timing/completeness of the 
notice was harmless.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria for his 
increased rating claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Despite inadequate notice provided to 
the veteran on this latter element, the cure for this defect 
(Remand the appeal to provide notice regarding effective 
dates) would result in a further delay of up to a year (in a 
claim already pending almost 7 years) for a decision based on 
evidence that currently supports the award of benefits this 
decision provides.  A delay of that sort serves neither the 
veteran or the public.  In any event, if the veteran believes 
the effective date for the award of benefits made by this 
decision is not correct, he may appeal that determination.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his claim and the resulting reports, as well 
as his VA treatment records and identified private medical 
records, have been associated with the claims file.  As the 
veteran has not identified or authorized VA to obtain any 
additional evidence pertinent to this claim, no further 
assistance to the veteran regarding development of evidence 
is required.


ORDER

A 10 percent disability rating for old chorioretinitus, right 
eye, is granted prior to June 5, 2001, and a 30 percent 
rating granted from that date, subject to the laws and 
regulations governing the disbursement of VA benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


